Citation Nr: 1109134	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  94-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for left hip bursitis.


(The matters of entitlement to increased ratings for bilateral foot disability and
posttraumatic stress disorder, service connection for bilateral knee disorder, service connection for dysthymic disorder/depressive disorder, and entitlement to
a total disability rating based on individual unemployability due to service-connected disabilities are the subjects of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) in a manner requiring some explanation.  A January 1994 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) denied increased ratings for left hip bursitis, posttraumatic stress disorder (PTSD), and right foot metatarsalgia, and granted service connection for left foot disability with an initial assigned evaluation of 0 percent.  The Veteran appealed the January 1994 rating decision to the Board.  

In June 1996, the Veteran testified before a Veterans Law Judge on issues that included increased rating for left hip bursitis.  In an October 1996 decision, the Board denied an increased rating for PTSD, and remanded the three other issues (that included the issue of increased rating for left hip bursitis).  

While the case was in remand status, an August 1997 rating decision combined the Veteran's right and left foot disorders, and assigned a single 30 percent rating.  In a November 1997 statement, the Veteran indicated that she wished to withdraw her appeal as to entitlement to higher ratings for her right and left foot disorders.  In consequence, the only issue remaining in appellate status at that point was the matter of an increased rating for left hip bursitis.  

Thereafter, the Veteran filed and perfected her appeal of a new claim for increased ratings for PTSD and bilateral foot disability, among other issues.  The Veteran attended Board hearings conducted by a Veterans Law Judge in April 2002 (that included the issue of increased rating for left hip bursitis) and October 2007 (that included the issue of increased rating for left hip bursitis).  The transcripts of the referenced hearings are included in the claims folders.

In an April 18, 2008 decision, the Board denied the appeal for a rating in excess of 10 percent for bursitis of the left hip, and adjudicated several other issues.  The Veteran appealed the April 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 memorandum decision, the Court vacated the Board's April 2008 decision as to each issue, and remanded the case to the Board.

The Board notes that, following the April 2008 decision, the Veteran purported to appeal the issue of the rating for her left hip disability.  Inasmuch as the issue of increased rating for left hip bursitis appealed from the January 1994 rating decision had been perfected, and the Court vacated the Board's April 2008 decision on this issue, the purported new "appeal" of the left hip disability is subsumed into the previously perfected appeal for increased rating for left hip bursitis (appealed from the January 1994 rating decision).

The Veterans Law Judge (Board Member) who conducted the April 2002 Board hearing is no longer employed by the Board.  As the June 1996 (Veterans Law Judge) and October 2007 (Acting Veterans Law Judge) Board hearings each took testimony on the left hip bursitis increased rating issue that arose from the January 1994 rating decision, the appeal as to that issue will be decided by an expanded panel of the Board.  See 38 U.S.C.A. § 7107(c) (West 2002).  The other issues on appeal originate from claims filed after the June 1996 Board hearing and, consequently, will be addressed in a separate Board decision. 

 
FINDING OF FACT

For the entire increased rating period, the Veteran's left hip bursitis has been manifested by limitation of motion with pain, but not by flexion functionally limited to 30 degrees or less; by abduction functionally limited to 10 degrees or less; by ankylosis; by flail hip joint; or by impairment of the femur, including malunion or fracture.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left hip bursitis have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5252 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DCs]," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The record shows that substantially compliant notice was sent in January 2003, March 2006, and July 2009, and the claim was last readjudicated in a February 2010 supplemental statement of the case, thereby curing any deficiency in the timing of the notices.  Mayfield, 444 F.3d at 1333.  Moreover, the record reflects that the Veteran was provided a meaningful opportunity to participate effectively in the processing of her claim such that any notice error did not affect the essential fairness of the adjudication now on appeal.  The Veteran was notified that her claim was denied.  She was provided notice how to appeal that decision, and she did so.  She was provided a statement of the case that advised her of the applicable law and criteria required for a higher rating, and she demonstrated her actual knowledge of what was required to substantiate a higher rating in her argument included on her substantive appeal as well as in numerous other statements through the years.  

Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the Veteran what was necessary to substantiate her claim for increased rating, and as such, that she had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores, 22 Vet. App. at 49.

With respect to VA's duty to assist the Veteran, the Board notes that pertinent records from all relevant sources identified by her, and for which she authorized VA to request, were obtained by the RO or provided by the Veteran herself.  38 U.S.C.A. § 5103A.  The Veteran's VA Vocational Rehabilitation folder, the absence of which was the basis for the Court's February 2010 decision for the left hip matter, is now of record.

The record also reflects that the Veteran was afforded several VA examinations in connection with her claim, including in January 1997, August 1998, April 2003, July 2003, November 2005, April 2006, and August 2009.  The examinations included the pertinent findings for evaluating the severity of the disorder under the appropriate diagnostic code.  The Board finds that the examinations are adequate for the purpose of adjudicating the claim on appeal, and the Veteran does not contend otherwise, except with respect to the last examination.  She contends that the August 2009 examiner really did not evaluate the hip during the interview.  The Board points out that the examiner provided very detailed findings concerning the different planes of hip motion, and the effects of repetitive motion testing.  The Veteran's allegation is patently inconsistent with the examination report itself, and the Board finds that the August 2009 examination was also adequate for the purpose of adjudicating the instant appeal.

The Board notes that, although the August 2009 examination, and certain VA treatment records through 2009 post-dated the Board's prior April 2008 decision, the examination and treatment records were considered in a February 2010 statement of the case.  In the context of the reactivated increased rating appeal from the January 1994 rating decision following the Court's February 2010 decision (vacating the April 2008 Board decision), the Board finds that the February 2010 statement of the case complied with VA's obligations under 38 C.F.R. §§ 19.29 and 19.31 (2010).  

The Board also notes that VA treatment records for 2010 and the report of a February 2010 VA fee basis are also of record.  The treatment records do not contain relevant entries pertaining to the left hip.  The fee basis examination, which was limited to spinal disorders, only incidentally mentioned left lower extremity complaints noted in the numerous other VA examinations on file; the examination report did not provide any pertinent findings for the left hip.  The Board consequently finds that the VA treatment reports for 2010 and the February 2010 VA fee basis examination report do not constitute additional relevant evidence requiring consideration in a supplemental statement of the case.  

In sum, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Disability Rating Law and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected left hip disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that consideration of staged ratings was appropriate in claims for an increased rating when the facts reflect distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, 21 Vet. App. at 509-10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2010).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

In this Veteran's case, service connection for bursitis of the left hip was granted by the RO in a July 1990 rating decision.  The RO assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5019.  The Veteran filed a claim for increased rating in November 1993.

Bursitis is rated analogous to degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint involved is noncompensable, a 10 percent evaluation applies for each major joint or group of minor joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the hip is a major joint.  38 C.F.R. § 4.45 (2010).

Limitation of motion of the hip and thigh is rated under Diagnostic Codes 5251, 5252, and 5253.  Under Diagnostic Code 5251, a maximum 10 percent rating is warranted when extension of the thigh is limited to 5 degrees.  Under Diagnostic Code 5252, a 20 percent rating is warranted if flexion of the thigh is limited to 30 degrees, and 10 percent if limited to 45 degrees.  Under Diagnostic Code 5253, a 20 percent disability rating is warranted for limitation of abduction, where motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a (2010).  Normal range of motion in the hip consists of flexion to 125 degrees and abduction to 45 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (2010).

Malunion of the femur with slight hip disability warrants a 10 percent rating, and with moderate hip disability warrants a 20 percent evaluation.  Evaluations higher than 10 percent are also warranted for fracture of the femur.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

Factual Background

The Veteran's VA Vocational Rehabilitation folder shows that she applied for training in 1992 for the aviation industry.  From 1993 to 1995 she experienced some problems with her grades, but denied any involvement of her service-connected disabilities.  During that time she was also working on a full time basis.  In 1996, she changed to a better job, but in 1997 reported that she did not like her new job or coworkers; she indicated that she nevertheless was in good standing with the company.  Later in 1997, she was apparently terminated from her job but found employment with another company.  She completed her course of training, and her program was closed out in June 1998.   She applied again for vocational rehabilitation in February 2006, at which time she reported that she was employed as an airport operations officer with a salary in excess of $2,800 per month.  She submitted another application for vocational rehabilitation in 2008, at which time she reported that she was employed in a juvenile detention facility, with a salary in excess of $2,000 per month.  Her application for vocational rehabilitation was denied because of her failure to cooperate with VA.

VA treatment records since 1993 document occasional complaints of left hip pain, and the Veteran's reports of falling.  More recent treatment records document complaints of left hip weakness, and in 2002 she was prescribed a cane for left lower extremity instability.  In 2004, gait was stable, but the Veteran was noted to use crutches; there was no motor weakness in the legs.

On file is the report of a June 1993 VA examination.  The Veteran complained of left hip weakness, and indicated that she would lose up to 4 days of work each month.  Range of left hip motion testing disclosed flexion to 120 degrees, extension to 30 degrees, adduction to 20 degrees, abduction to 35 degrees, internal rotation to 30 degrees, and external rotation to 60 degrees.

The Veteran attended a VA examination in January 1997.  She reported experiencing left hip pain and fatigue.  Physical examination showed the presence of hip tenderness, with no swelling.  She was able to flex the hip to 130 degrees; extend it to 30 degrees; abduct it to 45 degrees; adduct it to 25 degrees; internally rotate it to 40 degrees; and externally rotate the hip to 60 degrees.  She complained of discomfort at the extremes of motion, but evidenced no guarding or pain signs.

During the June 1996 Board personal hearing, the Veteran testified that she was returning to VA vocational rehabilitation, and had just started working at another job.  She indicated that her left hip symptoms were worse in colder weather, and that she experienced constant hip pain and fatigue.

On file is the report of an August 1998 VA examination.  Physical examination disclosed that she was able to flex the left hip to 125 degrees, extend the hip to 10 degrees, abduct it to 45 degrees, adduct the hip to 30 degrees, and internally and externally rotate the hip to 45 degrees.  She exhibited hip tenderness, but did not have an antalgic gait.

In an April 1998 statement, a former employer indicated that the Veteran recently fell in a parking lot because her left hip and her feet gave way.

During the April 2002 Board personal hearing, the Veteran testified that she experienced constant left hip pain and used crutches for the hip.  She explained that she missed about 30 hours each month from work due to sickness.

The Veteran attended a VA examination in April 2003, at which time range of left hip motion testing disclosed flexion to 120 degrees, abduction to 25 degrees, internal rotation to 20 degrees, and external rotation to 30 degrees.  X-ray studies of the pelvis revealed no identified abnormalities.  In an addendum to the examination report, the examiner commented that the Veteran did not evidence a left hip disability that would cause her to fall.  The examiner also opined that the left hip disability did not make her unemployable.

On file is the report of a July 2003 VA examination.  The Veteran exhibited left hip flexion to 120 degrees, abduction to 30 degrees, internal rotation to 25 degrees, and external rotation to 40 degrees.  Her hip movements were not painful, and her muscle strength was unimpaired.  The Veteran reported experiencing falling episodes; the examiner noted that the Veteran did not evidence any left hip weakness or instability to examination.  The examiner also noted the absence of any fatigue, weakness, or functional impairment in the left hip.

In statements submitted in 2004, the Veteran explained that although she was employed, she was unable to perform the functions of her job.

During a November 2005 VA examination, the Veteran evidenced tenderness in the left hip.  Range of left hip motion testing disclosed flexion to 40 degrees, extension to 40 degrees, abduction to 40 degrees, and adduction to 10 degrees.  There was no pain evidenced on range of motion testing, and the examiner noted the absence of increased limits with flare ups or repetitive motion testing, and the absence of any incoordination, excessive fatigability or weakened motion.  The Veteran reported that she was working full time without missing any work, and was attending school, and the examiner concluded that she was employable.

On file is the report of another November 2005 examination.  The Veteran reported working a number of jobs over the last several years, but explained that she had worked for the prior 6 years in airport operation inspection.  She reported a tendency to fall in connection with back and foot problems, and explained that she was fired from an interim job at one point because of such falls.  Range of left hip motion testing showed that her hip motion was normal.  Her gait was slow and wide-based, and she used crutches with slight unsteadiness.  No atrophy or weakness was evident.

In March 2006, the Veteran's employer indicated that the Veteran had worked with the company since 1998, and that her salary was in excess of $34,000 a year.  The employer noted that the Veteran had lost about 320 hours of work over the prior 12 months, and that no concessions had been made for her on account of disability.

At an April 2006 VA examination, the Veteran complained of left hip pain.  She indicated that she was working, but was experiencing problems because of foot pain and a tendency to fall.  Physical examination showed she had a wide-based gait and used crutches.  There was no left hip tenderness, and range of left hip motion was normal, as was motor strength.  The examiner concluded that the Veteran was able to work, but had some restriction due to pain.

In July 2006, the Veteran provided VA with a copy of her application for disability retirement from her job.  She indicated that she stopped working because of physical and mental limitations.

At the October 2007 Board hearing, the Veteran testified that she worked as a detention officer, and that no special accommodations were made for her disability.  She explained that she had missed about 40 hours of work over the prior year, but indicated that she had been employed on a fairly consistent basis through the years.  She indicated that she left her prior job because she was not physically able to do the work.  She explained that her current job paid less and was more sedentary, but that she still was barely able to perform the functions required.  She testified that she used canes for her hip problems to keep from falling.  She noted that she had been rejected for further vocational rehabilitation for reasons she did not understand.  The representative argued that the salary and conditions of her work environment equate to her working in a protected work environment.

The Veteran attended a VA fee basis examination in August 2009.  She complained of left hip weakness, stiffness, giving way, lack of endurance, locking, tenderness and pain.  She reported experiencing daily flare ups which caused the highest level of pain, during which she would experience difficulty with walking and standing, as well as with limitations on motion and the ability to perform activities.  She did not complain of swelling, fatigability, or dislocation.  She reported that her left hip problems resulted in incapacitation for 10 days in 2008 and 10 days in 2009.  She reported using crutches to avoid falling, and indicated that she could not do household chores or daily activities.  Physical examination showed she had an antalgic gait.  The hip showed tenderness and guarding.  There was no instability or abnormal movement, weakness or malalignment.  Range of left hip motion testing disclosed flexion to 65 degrees, with pain beginning at 44 degrees; extension to 30 degrees, with no pain; adduction to 15 degrees, with pain at 15 degrees; abduction to 26 degrees, with pain throughout motion; internal rotation to 16 degrees, with pain beginning at 15 degrees; and external rotation to 21 degrees, with pain beginning at 15 degrees.  The examiner noted no changes in the range of motion after repetitive motion testing, and indicated that there was no additional limitation of motion.  X-ray studies of the left hip were normal.  The examiner noted that the objective findings for the left hip were tenderness with decreased and painful motion.  The examiner concluded that the effect on occupation is difficulty walking and standing without support, with an inability to participate in occupational activities or daily activities.

In January 2010, the Veteran informed VA that she had decided to stop working because of her physical and mental problems.  She alleges that she resigned because she was taking too much time off and was being threatened with termination.

In January 2010 and February 2010 statements, the Veteran's most recent employer indicated that she resigned in January 2010.  The employer noted that no accommodations had been made for her disabilities, and that she had lost at least 128 hours in the prior 12 months due to illness.

In statements on file, the Veteran contends that she had problems performing her jobs because of difficulty with traversing stairs, prolonged walking, and prolonged sitting.  She also alleges that her hip flexion is limited to 30 degrees, with no abduction beyond 10 degrees.  She submitted statements from numerous prospective employers declining her employment application; none of the statements mention her left hip disability. 

Analysis of Increased Rating for Left Hip Disability

After careful review of the record, the Board finds that a rating in excess of 10 percent is not warranted for the service-connected left hip bursitis, including for any discrete period during the appeal.  The Veteran contends, without pointing to any supportive clinical findings, that her left hip is limited in flexion to 30 degrees, and that her abduction is limited to 10 degrees, with symptoms including pain, weakness, and fatigue.  On each examination during the course of her appeal, she actually has consistently demonstrated left hip flexion to well in excess of 30 degrees, and abduction to well beyond 10 degrees.  Her flexion typically ranged between 120 and 130 degrees, and her abduction between 25 and 45 degrees.  Moreover, even when functional loss  due to pain is considered, her range of motion is clearly insufficient to meet the requisite criteria.  On almost every examination, she either demonstrated no pain with motion testing, or pain only at the extremes of motion.  No weakness was demonstrated at any point, and the April 2003 examiner specifically indicated that the left hip did not include any pathology that would account for her falling complaints.  The July 2003 examiner also indicated that the hip evidenced no weakness or instability, and the Board notes that her gait has on most occasions been described as non-antalgic.  On November 2005 examination, flexion and abduction were limited to 40 degrees, with no further limitation due to pain or with flare ups.  In August 2009, flexion was limited to 65 degrees and abduction to 26 degrees.  Pain in flexion did not begin until 44 degrees.  Although abduction was painful throughout motion on that examination, given the absence of any other limiting factors such as weakness, fatigability or incoordination, and the X-ray studies of the hip which consistently show the absence of any pathology, the Board finds that abduction in the left hip is not functionally limited to 10 degrees or less for any period.  

The Board has taken into account the Veteran's assertion that she has the requisite limitation in motion.  She does not give any indication that she has actually measured her left hip flexion or abduction.  Even assuming she intended her assertion to constitute her actual observations, the Board finds the probative value of those observations is outweighed by the more specific, measured findings on the multiple VA examinations of record, each of which shows far less limitation in motion than claimed by the Veteran.  In short, taking into account functional impairment, the Board finds that neither left hip flexion nor abduction is limited to the extent required for a rating in excess of 10 percent under Diagnostic Codes 5252 or 5253.  See 38 C.F.R. §§ 4.40, 4.45; Deluca, 8 Vet. App. at 204-7.  

The evidence does not show, and the Veteran does not contend, that her left hip is ankylosed, or that she has a flail hip joint, impairment of the femur involving malunion of the femur, or fracture of the femur with nonunion.  In fact, the August 2009 examiner specifically noted the absence of malalignment.  For these reasons, a rating in excess of 10 percent under Diagnostic Codes 5250, 5254, or 5255 (2010) is not warranted for any period.

In sum, the preponderance of the evidence shows that the Veteran's left hip disability does not more nearly approximate the criteria for a rating higher than 10 percent for any period.  38 C.F.R. §§ 4.3, 4.7.  The Board finds that this is true during the entire period of this appeal.  See Hart, supra.

Extraschedular Consideration

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Federal Circuit Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the Veteran's left hip disability is not so unusual or exceptional as to render impractical the application of the regular schedular standards at any time during the pendency of the evaluation period.  
38 C.F.R. § 3.321(b)(1) (2010).  The schedular rating criteria for rating left hip disorders is based on the range of hip motion, or on certain pathologies specific to hip malalignment such as flail hip.  Functional impairment due to factors such as pain and weakness are included as part of the schedular rating criteria in the consideration of limitation of motion.  See 38 C.F.R. §§ 4.40 and 4.45.  The record shows that the Veteran's left hip disorder is manifested by limited hip motion, with evidence of pain and some evidence of incoordination.  As discussed previously, her complaints of falling have been considered, but found to be inconsistent with any left hip pathology.  Her hip problem has not been manifested by symptoms that are outside of those contemplated by the schedular rating criteria.

Moreover, the left hip disability has not necessitated frequent periods of hospitalization and there is no objective evidence that it resulted in marked interference with her employment.  In this regard, the Veteran has repeatedly asserted that she was unable to perform her work functions because of the hip, that she lost a lot of time off from work due to the disorder, and that she was refused further vocational rehabilitation.  The record does show that she lost time from work, although the records do not specifically implicate the left hip, as opposed to her several other disorders.  Notably, there is no evidence, other than the Veteran's recent reference to her former employer threatening to terminate her employment, showing that her left hip disability, or any time off from work she took in connection with the disorder, resulted in any adverse action at work.  The Veteran quit her job in January 2010; she was not fired.  She quit this job almost three years after testifying that she was barely able to perform the work functions because of her hip problem.  Her employer informed VA that no special accommodations had been made for disability, and did not indicate that she quit under threat of termination.  This undermines the credibility of the Veteran's statements and testimony concerning the impact of the left hip disorder on employment.  Moreover, the November 2005 examiner determined that the hip problems did not result in unemployability.  Although the August 2009 examiner determined that the Veteran was unable to participate in occupational activities, he did not indicate that the hip disorder was responsible for this inability, and the Board points out that on that examination the clinical findings were similar to those reported at the November 2005 examination, the examiner who specifically found that the left hip disability did not account for any unemployability.

In short, the facts of this case do not present such an extraordinary disability picture such that the Board is required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


In sum, a higher rating is not warranted for left hip bursitis for any period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an increased disability rating for left hip bursitis is denied.



			
	JACQUELINE E. MONROE	L. HOWELL
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
J. PARKER
	Acting Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


